Citation Nr: 1800579	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an increased rating for lumbosacral strain, currently rated at 20 percent.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran is unrepresented in this appeal as his rep.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As for the issue of an increased rating for the service-connected low back disability, the Board notes that although a VA examination for the low back was conducted in October 2011, recent case law has rendered that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and in weight-bearing and non-weight-bearing.  Further, as the last VA spine examination was conducted more than 6 years ago, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Accordingly, the Veteran should be afforded another VA spine examination.

As for the issues of entitlement to service connection for ischemic heart disease, the Veteran asserts that he has such disability as a result of his exposure to herbicides while serving in Thailand.  The Board finds that the evidence of record is unclear as to whether the Veteran has ischemic heart disease.  As such, the Veteran should be scheduled for a VA examination that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2011 to the present. 

2.  Provide a VA examination to address the current nature and severity of his back disability. 

3.  Provide the Veteran with a heart examination.  The examiner should diagnose any current heart disability, to include ischemic heart disease or coronary artery disease, and then provide an opinion as to whether any current heart disorder at least as likely as not (50 percent or greater probability) had its onset in, or was otherwise related to, active service, to include as a result of exposure to herbicide agents.  Why or why not?   

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

